Citation Nr: 1216031	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-operative left lower lobectomy for bronchiectasis of the left lower lobe with active chronic bronchitis.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has since moved to South Carolina.

This appeal was previously before the Board in September 2010.  The Board remanded the claim so that the Veteran could be scheduled for a contemporaneous VA examination.  The case has been returned to the Board for further appellate consideration.

The  issues of entitlement to service connection for chronic obstructive pulmonary disease, coronary artery disease, and hypertension, all to include as secondary to left lower lobectomy for bronchiectasis have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2005, the Veteran filed a claim for an increased rating for his lung disability.  He stated his condition had worsened and he requested that he be scheduled for a VA examination.

A December 2005 VA examination included spirometry findings; however, a November 2010 VA examination did not.  The November 2010 examiner noted there were crackles in the left base of the lung, clear with coughing, indicating a probable mild atelectasis of no clinical significance.  He diagnosed bronchiectasis with a history of left lower lobectomy, but determined that pulmonary function testing was not needed due to the minor nature of the Veteran's complaints.  As noted above, the Veteran is currently rated at 60 percent disabling for his lung disability.  Additionally, the rating criteria upon which the Board makes its determinations rely on the results of pulmonary function tests.  As such, the November 2010 VA examination is inadequate for rating purposes.  Thus, his last adequate examination was in 2005, and the Veteran should be afforded a new VA examination on remand.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

In a March 2012 statement, the Veteran's representative indicated that he should be entitled to TDIU.  On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issued Training Letter (TL) 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU). The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192." 

As such, a VA Form 21-8940 should be provided to the Veteran.  Additionally, the VA examination for his lung disorder, his only service-connected disorder, should address whether or not his lung disorder renders him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran notice of the evidence necessary to establish TDIU. 

2.  The AMC/RO should provide the Veteran with a VA Form 21-8940 for submission regarding his TDIU claim.  After the Form 21-8940 is received, the AMC/RO should forward VA Form 21-4192 to any employers listed on the Veteran's VA Form 21-8940.

3.  The Veteran should be scheduled for a VA respiratory examination.  The claims folder must be made available to the examiner.  The examination must include a pulmonary function test, and the examination report must comment on the results of the pulmonary function test.  The examiner is also requested to comment as to whether or not the Veteran's service-connected lung disability renders him unable to secure and maintain substantially gainful employment, to include describing the disability's functional impairment and its impact on physical and sedentary employment.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



